—In a proceeding, inter alia, to punish Celeste Broyles and Jerome Higgins for civil contempt, the petitioner appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated *364February 21, 2001, which denied his motion to impose sanctions on Celeste Broyles and Jerome Higgins for failure to comply with court ordered discovery.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court properly denied his motion to impose sanctions on the respondents for failure to comply with court ordered discovery. Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.